Citation Nr: 0722223	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-11 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
PTSD and assigned a 30 percent disability rating.  In March 
2006, a Decision Review Officer (DRO) Decision increased this 
disability rating to 50 percent.

In July 2006, the veteran appeared at the Louisville RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a letter waiving initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. § 
3.159(c).  In the case at hand, the veteran was last 
evaluated by the VA in July 2003.  In July 2006, he submitted 
statements from friends and employers that indicate his 
condition has been progressively worsening.  A June 2006 
employer's statement lists several ways in which the veteran 
"has shown a drastic change in behavior and discernment" in 
the past year.  The employer further noted that the veteran's 
"mental alertness/attitude has decreased to the point he can 
no longer perform his work."  In July 2006, the veteran 
testified that his employer wants him to leave his job 
because of his PTSD.

The veteran's VA medical records reflect that his family took 
him to the emergency room in August 2004, and they also 
indicate that he had played Russian roulette a couple of 
months earlier.  A friend's letter states that, while on a 
camping trip with the friend, the friend's son, and his own 
son, the veteran started firing rounds from a pistol saying 
he would kill all of them as they sat by the campfire.  Given 
that these types of behavior were not of record at the time 
of the earlier VA examination, the Board believes that a new 
VA examination is warranted in order to determine the 
severity of his PTSD and its impact on his employability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  If these records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

2.  The RO should take the appropriate 
steps, to include through contact with the 
veteran and his representative, to obtain 
any employment records relevant to the 
veteran's claims.  

3.  The veteran must be scheduled for a VA 
psychiatric examination to evaluate the 
severity of his PTSD.  The examiner must 
review the veteran's claims folder in 
conjunction with the examination, and 
review of the claims folder should be 
indicated in the examination report.  The 
examiner should pay specific attention to 
any records and statements involving the 
veteran's employment.  All tests and 
studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  

The findings of the examiner should 
address the level of social and 
occupational impairment attributable to 
the veteran's PTSD.  The examiner's report 
must describe the following: personal 
appearance and hygiene; mood; affect; 
speech; ability to understanding complex 
commands; judgment; abstract thinking; and 
orientation (spatial, time, and place).  

The examiner must also address symptoms 
which are usually covered in a mental 
status evaluation including whether 
symptoms are mild or transient or 
controlled by continuous medication; 
anxiety, if any; suspiciousness, if any; 
panic attacks (frequency and duration), if 
any; extent of sleep impairment, if any; 
degree of memory loss or impairment, if 
any; disturbances of motivation and mood, 
if any; suicidal ideation, if any; 
obsessional rituals which interfere with 
routine activities, if any; impaired 
impulse control (such as unprovoked 
irritability with periods of violence), if 
any; degree of impairment, if any, in the 
ability to adapt to stressful 
circumstances (including work or a work-
like setting); degree of impairment, if 
any, in ability to establish and maintain 
effective relationships; degree of 
impairment, if any, in thought processes 
or communication; persistent delusions or 
hallucinations, if any; grossly 
inappropriate behavior, if any.  

The examiner should specifically discuss 
the impact, if any, that the veteran's 
PTSD has on his employability.  The 
examiner should assign a numerical code 
under the GAF scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition, and 
specifically indicate whether the GAF 
designation incorporates impairment caused 
by any non-service-connected psychiatric 
disorder.

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




